In the
                          Court of Appeals
                  Second Appellate District of Texas
                           at Fort Worth
                                No. 02-19-00398-CR

DANIEL WILLIAM MOHLER, Appellant          §   On Appeal from

                                          §   Criminal District Court No. 3

                                          §   of Tarrant County (1345064D)

                                          §   October 15, 2020
V.
                                          §   Memorandum Opinion by Justice Kerr

                                          §   Dissenting Memorandum Opinion by

                                          §   Justice Gabriel

THE STATE OF TEXAS                        §   (nfp)

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. We reverse the trial court’s judgment showing

a conviction for “indecency with a child—contact, by touching the anus (lesser[-
]included offense of count one),” and we reform that judgment to delete that

conviction.

      We affirm the trial court’s judgment showing a conviction for “indecency with

a child—contact, by touching the genitals (lesser[-]included offense of count one).”


                                      SECOND DISTRICT COURT OF APPEALS


                                      By _/s/ Elizabeth Kerr__________________
                                         Justice Elizabeth Kerr